Title: General Orders, 23 December 1778
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J.] Wednesday Decr 23rd 1778
    Parole Quebec—C. Signs Random Sarum—
    
  
The Troop to beat at nine ôClock and the guards to be on the Grand-Parade (which is assigned in the Common opposite to the road leading to Genl Greene’s Quarters) precisely at eleven ’till further orders.
The Body of a Person supposed to have been a servant of Major Hamilton’s was found drowned in the Rariton—If any Person knows who has the Watch and Money found upon said Body, he is requested to give information thereof at the Orderly Office.
The present State of the Field Officers belonging to the Brigades now on the ground to be delivered in tomorrow at orderly time.
